Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 were cancelled and new claims 21-30 were added.  Claims 9-14, 16, 19-20 were amended.  Claims 9-30 are currently pending. 
 *Due to addition of new claims and new species (treating specific disorders), a further species election is required and found below.  
*Please also note that new claim 29 is dependent on claim 10 and claim 10 was amended to be dependent on claim 29.  Furthermore, claim 30 is dependent on claim 11 and claim 11 was amended on dependent on claim 30.  Applicant should correct this error.

Election of Species
This application contains claims directed to the following patentably distinct species.  
List II: Disease/Disorder to be treated (Applicant is required to elect a single species of disease/disorder, i.e. atherosclerosis, CAD, hyperlipidemia or hypercholesterolemia) 



The species are independent or distinct because each species possesses a distinct element not possessed by the other species as set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and subspecies if present, or a single grouping of patentably indistinct species from List II for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the following claim(s) are generic: Claims 9 and 23.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from List I possesses is a distinct disorder/disease that have different mechanisms of pathogenesis, different modes of treatment and require separate searches.  
Applicants must elect a species from List II for invention 2.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654